Citation Nr: 1126729	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  07-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, including as secondary to service-connected disabilities of the right hand, thoracolumbar spine, right knee, left knee, and left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1969 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision.

The Board remanded the matter in March 2009 and then subsequently denied the matter in an April 2010 decision.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the Board's September 2009 decision.  A copy of the motion and the Court's Order are incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion determined that the VA examinations in March 2006 and July 2007, which were relied upon in the denial of the claim by the Board, are inadequate.  In this regard, the March 2006 VA examination provided an opinion on the etiology of the claimed neck disability but offered no rationale to support the opinion.  In regard to the July 2007 VA examination, the parties to the Joint Motion stated that the instructions given to the VA examiner improperly limited the service events the examiner was asked to consider in offering an opinion on the etiology of the claimed neck disability.  In particular, the instructions omitted an in-service car accident in which the Veteran indicated he injured his neck.  For these reasons, the Joint Motion requested another VA examination that would address deficiencies found in the 2 prior examinations.

Thus, the matter is remanded to undertake the necessary development discussed in the Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised that he can submit additional evidence or argument in support of his claim.

2.  Next, schedule the Veteran for a VA orthopedic examination to determine the likely etiology of the claimed neck disability.  The claims folder should be made available to and reviewed by the examiner, and the examiner should note such review in the report.  All indicated tests and studies should be performed.

Based on a thorough review of the case and the examination of the Veteran, and in considering the Veteran's lay assertions, the examiner should provide an opinion as to the following:

Does the Veteran have a current cervical spine disability that is at least as likely as not related to his service to include any event or activity during service and to specifically include a car accident that reportedly occurred therein?

The examiner must provide a rationale behind any opinion expressed.  If the examiner is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity as to why an opinion may not be offered.

3.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing, and undertaking any further development deemed necessary, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


